The appellant contends, first, that the tax required to be paid under chapter 58, Laws of 1933, p. 298, is an excise upon the use of gasoline; and, secondly, that the mere transfer of the gasoline from its bulk storage plant to its service station tanks is not a taxable act. The tax is payable under § 5, p. 305, of the act, which provides:
"Every distributor shall pay, in addition to any other taxes provided by law, an excise tax to the treasurer of this state of five (5) cents for each gallon of motor vehicle fuel sold, distributed or used by it in the State of Washington. The tax herein imposed shall be collected and paid to the State of Washington but once in respect to any motor vehicle fuel. . . ."
Section 1 of the act, p. 298, defines "Distributor" as intended to mean and include:
". . . every person, firm, association or corporation who refines, manufactures, produces or compounds motor vehicle fuel and sells, distributes, or in any manner uses the same in this state; also every person, firm, association or corporation who imports any *Page 443 
motor vehicle fuel into this state and sells, distributes, or in any manner uses the same in this state whether in the original packages or containers in which it is imported or otherwise; also every person, firm, association or corporation who having acquired in this state in the original package or container, motor vehicle fuel, shall distribute or sell the same, whether in such original package or container in which the same was imported or otherwise, or in any manner use the same."
I am unable to agree with the appellant's contention that the tax paid by the distributor is a tax on the use of gasoline. The tax is, rather, an excise paid by the distributor, measured by the amount of gasoline distributed.
Section 78 of chapter 180, Laws of 1935, p. 749, requires payment of an excise tax by every distributor of fuel oil, the language employed being almost identical with that used in the act here involved. Construing § 78, the court, in State v.Fidelity  Deposit Co. of Maryland, 194 Wash. 591,78 P.2d 1090, said:
"Although Title XI, which includes §§ 78 to 81, inclusive, of chapter 180 of the 1935 Laws of Washington, is captioned `Fuel Oil Tax,' it is clear from the terms of § 78, p. 749, that the tax therein provided for is not a tax on fuel oil, but an excise tax imposed upon persons with respect to the privilege of distributing fuel oil, such tax being measured by the amount of the fuel oil distributed."
While the tax is an excise payable by the distributor for the privilege of engaging in business, the question remains to be answered whether the taxable act, "the distribution," takes place at the time of the withdrawal from the bulk storage plant for delivery to the retail service stations, or at the time of delivery into the fuel tanks of motor vehicles by the service stations.
A survey of the act as a whole leads to the conclusion that the statutory set-up involves, of necessity, *Page 444 
payment of the tax by the distributor when gasoline is withdrawn from the licensed storage plant.
Section 3 of the act, p. 303, provides that each distributor shall be assigned a license number upon qualifying for a license, and the license is to be displayed conspicuously by the distributor at his principal place of business in the state. It is provided that
"The director shall also issue separate license cards for eachbulk storage plant operated by such distributor. Such license cards shall indicate the number so assigned the distributor, the location of the storage plant for which the card is used, and such other information as the director may prescribe. Such license card shall be conspicuously displayed at each bulkstorage plant to which it is assigned, and it shall be unlawfulfor any distributor to operate or maintain a bulk storage plant
in this state for the purpose of storing motor fuel without displaying such license card as herein provided." (Italics mine.) Rem. Rev. Stat. (Sup.), § 8327-3 [P.C. § 7068-73].
It is thus seen that all of the gasoline brought into the state for distribution is required to be stored in licensed bulk storage plants. Other provisions are found in the act for inventories of gasoline in storage and for reports to be made of the distribution and sale from the bulk storage plants. By checking the amount of gasoline withdrawn from these storage plants against the volume put into them, the state is enabled to determine the amount of tax due.
While the act defines a service station as "a place operated for the purpose of delivering motor vehicle fuel into the fuel tanks of motor vehicles," the act does not subject such stations to regulation other than the requirement that they keep their records open to inspection by the director of licenses as a check against the records of the distributor. The contention of the appellant that gasoline delivered to its service stations *Page 445 
is to be treated as in storage and undistributed, within the terms of the act, is untenable, because the retail station tanks are not licensed to hold motor fuel as bulk storage plants.
The appellant concedes in its brief that, in making deliveries to independently owned stations, the tax is payable when the gasoline is withdrawn from bulk storage for delivery, because there is then a sale and delivery in the sense of giving possession to the retailer. The appellant's view of the law would give an advantage to the service stations which it operates as against the independently owned stations. The law does not inhibit the appellant from operating service stations as a separate and collateral business activity; but it cannot, by so doing, relieve itself from the full burden imposed upon it as a distributor. In operating retail service stations, it does so on terms of equality with independent stations, which pay the distributor for the gasoline received by them without credit for any loss subsequently sustained by evaporation, handling, or otherwise.
Being of the opinion that the judgment of the trial court was correct, I am constrained to dissent.
BLAKE, C.J., MAIN, and BEALS, JJ., concur with GERAGHTY, J. *Page 446